Citation Nr: 1126811	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-38 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1945 to October 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2011, the Veteran withdrew his request for a Travel Board hearing before a Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of back injury.  He generally alleges an inservice back injury in approximately June 1949 (61 years ago) which required light duty restrictions for one to two weeks.  He states that this injury did not heal and was aggravated by a postservice worker compensation injury in approximately 1955.

In support of his claim, the Veteran has submitted a June 2008 chiropractor statement indicating that it is more likely than not that the Veteran's current back condition is directly related to his original injury during service, as described by the Veteran himself.  

Unfortunately, the Veteran's service treatment records (STRs) are presumed missing or lost.  VA has a heightened obligation to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, there is no presumption, either in favor of the claimant or against VA, which arises as a result of lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

On review of the Veteran's statements of record and his June 2009 testimony before the RO, it does not appear that any alternative sources of service records are available.  Nonetheless, the Board does have the Veteran's description of back injury, symptoms and treatment during service which supplements the missing STRs.

Based on the Veteran's allegations, the June 2008 chiropractor opinion clearly establishes a "possible" association between current disability and active service.  However, the Board cannot determine at this time the probative weight to assign to this opinion as the chiropractor does not discuss the significance of the Veteran's worker compensation injury in 1955.

In this regard, based on a review of the evidence of record, one of the issues that the Board must address is the credibility of the evidence submitted.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  A significant factor to be considered for evaluating any opinion is whether such opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

As part of this appeal, the Veteran has identified clearly relevant records which, if existing, need to be associated with the claims folder.  For example, the Veteran has reported a worker compensation claim with [redacted] and having been treated by Dr. [redacted] of Waco, Texas for this injury.  See VA Form 21-526 received May 2006; VA Form 21-4138 dated May 2006; Transcript of RO hearing dated June 2009.  The RO should attempt to obtain these records, which may describe the extent and severity of low back disability before and after the worker compensation claim in 1955.  The RO should also attempt to obtain complete clinical records from Drs. [redacted] and [redacted].  Id.

Upon receipt of any additional records, the Veteran should be afforded VA examination to determine whether any current disability of the low back is related to the reported back injury during service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examiner required when the evidence of record "indicate[s]" that the claimed disability or symptoms "may be" associated with an established event.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Assist the Veteran in associating with the claims folder any available records related to the worker compensation injury in 1955, including any medical records in the possession of Dr. [redacted] of Waco, Texas as well as medical and legal documents in the possession of [redacted] and/or the [redacted], Worker Compensation Division.  Additionally, assist the Veteran in obtaining complete clinical records from Drs. [redacted] and [redacted].

2.  Upon receipt of any additional records, schedule the Veteran for appropriate examination to determine the nature and etiology of his currently diagnosed low back disorders.  The examiner should review the contents of the entire claims files, and obtain relevant history from the Veteran.  Following the examination, the examiner should express opinion on the following questions:

a) identify all current disorders of the low back;

b) whether it is at least as likely as not that any currently manifested low back disability first manifested during the Veteran's period of active service from October 1945 to October 1946 and/or is causally related to event(s) during service.

The examiner's attention is directed toward the Veteran's report of an inservice back injury in approximately June 1949 which required light duty restrictions for one to two weeks, his recollection that this injury did not heal, and his admission of a postservice work compensation injury in approximately 1955.  The examiner should specifically comment as to whether the Veteran's allegation of chronic low back disability beginning in service is consistent with the medical and lay evidence of record.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and the applicable period of time to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

